Citation Nr: 1033768	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-19 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des 
Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a skin disorder (other 
than tinea corporis and tinea unguium).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from March 2004 to July 2005, 
with additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) partly 
on appeal from an August 2007 decision by the RO in Des Moines, 
Iowa that denied service connection for a skin disorder, and from 
a November 2007 RO decision that in pertinent part, denied 
service connection for neck pain.  A personal hearing was held 
before the undersigned Veterans Law Judge in May 2010.

In a June 2008 rating decision, the RO granted service connection 
for tinea corporis and tinea unguium.  Hence, the Veteran's 
appeal for service connection for a skin disorder relates to 
other skin conditions.

The issue of service connection for a skin disorder is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

Degenerative disc disease and degenerative joint disease of the 
cervical spine began years after active duty and were not caused 
by any incident of service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by 
the Veteran's active military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the claim for service connection for a cervical spine 
disability, the RO provided the appellant pre-adjudication notice 
by a letter dated in September 2007.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  

The Board notes that the Veteran has reported that a line of duty 
investigation report was completed during his deployment, 
regarding his in-service motor vehicle accident in November 2004, 
and that it was lost by his unit.  See the Veteran's March 2008 
statement.  Multiple attempts to obtain this report, and any 
additional service treatment records, have been unsuccessful, and 
the RO notified the Veteran that the report was unavailable by a 
letter dated in August 2009.  At his May 2010 Board hearing, he 
and his representative discussed plans to obtain a statement from 
a fellow servicemember regarding the line of duty report, but no 
such statement has been submitted.

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran contends that he incurred a neck/cervical spine 
disability in a Humvee accident in Afghanistan in November 2004.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 101(24), the term "active military, naval, or 
air service" is defined as including active duty and any period 
of active duty for training (ADT) during which the individual 
concerned was disabled or died from a disease or injury incurred 
or aggravated in the line of duty.  The term "active duty" is 
defined in 38 U.S.C.A. § 101(21) to include full time duty in the 
Armed Forces, other than active duty for training.  Further, ADT 
includes full-time duty performed by Reserve or National Guard 
members for training purposes.  See 38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Annual training is an example of active duty 
for training, while weekend drills are inactive duty training 
(IDT).

Service connection is available for any period of ADT or IDT 
during which the individual concerned was disabled or died from 
an injury incurred or aggravated in the line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  38 
U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.  The United States 
Court of Appeals for Veterans Claims (Court) has re-affirmed that 
service connection is available for injuries, and not diseases, 
sustained on inactive duty for training.  See Brooks v. Brown, 5 
Vet. App. 484 (1993).  Thus, service connection may be 
established for disability resulting from injuries or diseases 
incurred during active duty or ADT, or from injuries incurred in 
IDT.

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The records reflect that the Veteran served on active duty in the 
Army from March 2004 to July 2005, and prior to that time had 
more than 18 years of inactive service.  He served in Afghanistan 
from May 28, 2004 to May 31, 2005, and was awarded a combat 
infantryman badge.

Service treatment records are entirely negative for injury or 
disability of the neck or cervical spine.  In a February 2004 VA 
examination, the Veteran's spine and skin were listed as normal.  
In a February 2004 report of medical history, the Veteran denied 
a history of recurrent back pain or any back problem, and denied 
skin diseases.  In a June 2005 post-deployment health assessment, 
the Veteran said his health stayed the same or got better during 
his deployment from March 2004 to March 2005.  He denied back 
pain, muscle aches, and swollen, stiff or painful joints.  He 
said he was not engaged in direct combat where he fired his 
weapon, and that he never felt that he was in great danger of 
being killed during this deployment.  He said his health was very 
good.  Service treatment records do not reflect treatment for 
injuries from a Humvee accident.

A January 2006 initial VA primary care note reflects that the 
Veteran complained of pain and numbness of the right forearm and 
elbow since an injury against an interior door of a vehicle.  He 
said he did not seek medical attention.  During the January 2006 
visit, he did not complain of a neck injury, and specifically 
denied having neck or back pain.  On examination, his neck was 
supple without adenopathy.

In February 2006, the Veteran filed claims for service connection 
for a right elbow disability incurred in September 2004, a body 
rash incurred in November 2004, and high cholesterol.  He did not 
claim service connection for a neck or cervical spine disability.  
He said that he injured his right elbow in a vehicle during a 
mission; the rough road made him jam his elbow into the door of 
the Humvee.  He said he was wearing a seatbelt at the time.

A July 2006 post-deployment health reassessment from a period of 
service with the Army National Guard reflects that the Veteran 
reported that during his recent deployment from May 2004 to May 
2005 in Afghanistan, he was not wounded, injured, assaulted or 
otherwise physically hurt.  He complained of swollen, stiff or 
painful joints, and skin disease or rashes.  He did not complain 
of back pain.  The reviewing examiner noted that the Veteran 
complained of chronic rash and elbow pain.  A July 2006 
examination reflects that the Veteran's only reported current 
medical problems were a chest rash and bad teeth.  On 
examination, the Veteran had a chest rash.  A neck disability was 
not diagnosed.

Service treatment records reflect that in a July 2006 statement 
of medical examination and duty status, the Veteran complained of 
elbow pain and a rash.  A November 2006 statement of medical 
examination and duty status reflects that the Veteran's skin rash 
was determined to be duty-related.

A November 2006 VA outpatient treatment record reflects that the 
Veteran's neck was supple on examination.  A November 2006 VA 
orthopedic note reflects that the Veteran reported that he was 
involved in a Humvee accident about 2 years ago in which the 
Humvee hit a large hole and his right elbow struck the door.  He 
said he was seen by paramedics who cleared his elbow.  He did not 
complain of any neck problems.

Records on file reflect that the Veteran has worked for more than 
20 years as a tireman at a Farmer's Mercantile Cooperative, which 
requires him to frequently lift heavy tires for farm vehicles.

In August 2007, the Veteran filed claims for service connection 
for left shoulder and right elbow disabilities.  He said, "The 
pain has increased and I now experience neck pain also."

A January 2008 magnetic resonance imaging (MRI) scan showed small 
disc protrusions of the cervical spine.  An April 2008 
electromyography showed evidence of chronic C8 radiculopathy.

In a March 2008 statement, the Veteran said he was injured in a 
vehicle accident in November 2004, during service.  He stated 
that the driver of the vehicle drove into a 4 to 5 foot hole, 
bounced out of the hole and kept going.  He said that when they 
hit the hole, he was thrown forward and hit the computer with his 
left shoulder, hit his head against the window, and was thrown 
back and hit his elbow on a bar by the passenger-side front door.  
He stated that when he got back to the base, he was seen by 
medics, who completed a line of duty report.  He said that report 
was lost during his deployment and redone in July 2006, but the 
vehicle wreck was not listed, and that he was attempting to 
obtain the deployment line of duty report.

He enclosed an April 2008 statement by J.R.S. of the Iowa Army 
National Guard, who said that he was deployed in Afghanistan at 
the time of the Veteran's accident with a vehicle.  He stated 
that during the accident, the Veteran sustained injuries to his 
left shoulder, head, neck and right elbow, and that all of this 
was documented in a line of duty report that was placed in the 
battalion line of duty binder.  He said that he maintained the 
binder containing all of the line of duty reports that came into 
the administrative section during the deployment, and that he 
turned over the binder once they returned from Afghanistan.

In March 2009, the Veteran submitted a buddy statement from C.C., 
to the effect that he was in a vehicle behind the Veteran's 
during service when an improvised explosive device (IED) hit.  He 
said he ran to the Veteran's vehicle, and that the Veteran had 
hit his head on the dash.   He said he saw a cut on the top of 
the Veteran's forehead, and the Veteran complained of head and 
neck pain.

At a September 2009 VA examination, the examiner noted that she 
had reviewed the claims file.  The Veteran reported that he 
incurred a left shoulder injury in a Humvee accident in 
"November 2005," when he was deployed, in which the Humvee 
drove into a hole, but he did not begin to have problems with his 
left shoulder until 2 or 3 years ago.  He said his body was 
restrained by the seat belt, his left shoulder hit the computer, 
his right elbow hit a metal bar, and there was no direct impact 
to his neck.  He said he had neck pain ever since this accident.  
The examiner summarized and discussed the Veteran's medical 
records, and examined the Veteran.  The diagnosis was 
degenerative disc disease of the cervical spine.  The examiner 
opined that the Veteran's cervical spine degenerative disc 
disease was less likely as not due to disease or injury in 
service.  The rationale for this opinion was that the service 
treatment records were negative for any complaints regarding the 
cervical spine.  Despite multiple appointments with primary care, 
orthopedics and neurology, the first complaint involving neck 
stiffness occurred in August 2008, nearly three years after 
separation from service.  She noted that the Veteran had no 
complaints regarding his neck during his post-deployment health 
assessment, during his initial visit with VA primary care in 
January 2006, or during his July 2006 post-deployment health 
assessment.

A June 2009 VA primary care note reflects that the Veteran 
complained of persistent neck pain.  The pertinent diagnosis was 
mild degenerative joint disease of the cervical spine.

At his May 2010 Board hearing, the Veteran testified that he 
injured his neck in the same November 2004 Humvee accident in 
which he injured his right elbow.  He said he was riding in a 
Humvee which drove into a 4 to 5 foot hole, and was wearing a 
seatbelt.  He stated that he caught his elbow and his head hit 
the ceiling.  He said he was seen by the medics after the 
accident and complained of neck and elbow pain.  He asserted that 
some of his service treatment records were lost.

The evidence reflects that the Veteran has a current cervical 
spine disability.  The question remains as to whether this 
disability is related to service.

Although there is credible evidence of record from the Veteran 
and fellow servicemembers to the effect that he was in a Humvee 
accident during service in Afghanistan, there is no competent 
medical evidence of in-service residuals of a neck injury during 
that accident, and no persuasive medical evidence of a chronic 
neck disability in service or for years afterward.  There is no 
competent evidence of record linking the current degenerative 
disc disease and degenerative joint disease of the cervical 
spine, first shown years after active duty, to any incident of 
service.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue on appeal.  38 U.S.C.A. § 
7104(a) ("decisions of the Board shall be based on the entire 
record in the proceeding and upon consideration of all evidence 
and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall 
consider all information and lay and medical evidence of record 
in a case"); 38 C.F.R. § 3.303(a) (service connection claims 
"must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence").   
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  The absence of 
contemporaneous medical evidence is a factor in determining 
credibility of lay evidence, but lay evidence does not lack 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (lack of contemporaneous medical records does 
not serve as an "absolute bar" to the service connection 
claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may 
not reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  In determining whether statements submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).   

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of neck pain have been continuous since a 
Humvee accident in service.  He asserts that he continued to 
experience symptoms relating to the neck after he was discharged 
from the service.  In this case, after a review of all the lay 
and medical evidence, the Board finds that the weight of the 
evidence demonstrates that the Veteran did not experience 
continuous symptoms of a neck disability after service 
separation.  Further, the Board concludes that his assertion of 
continued symptomatology since active service, while competent, 
is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of a neck/cervical spine disability since 
active service is inconsistent with the other lay and medical 
evidence of record.  Indeed, while he now asserts that his 
disorder began in service, in the more contemporaneous medical 
history he gave at the June 2005 post-deployment health 
assessment, he denied any history or complaints of symptoms of a 
neck/cervical spine disability.   Similarly, a January 2006 
initial VA outpatient treatment record shows that he complained 
of elbow pain but specifically denied neck pain.  His in-service 
history of symptoms shortly after his deployment separation is 
contemporaneous with his service, so is of more probative value 
than the more recent assertions made years after service 
separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) 
(upholding a Board decision assigning more probative value to a 
contemporaneous medical record report of cause of a fall than 
subsequent lay statements asserting different etiology); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board 
decision giving higher probative value to a contemporaneous 
letter the veteran wrote during treatment than to his subsequent 
assertion years later).   

Moreover, the Board notes that by a statement dated in August 
2007, the Veteran filed claims for service connection for left 
shoulder and right elbow disabilities, and said "The pain has 
increased and I now [emphasis added] experience neck pain also."  
The Board finds that the Veteran's use of the word "now" in the 
above statement strongly suggests that the neck pain is a new 
development.  Significantly, this is the earliest statement of 
record in which he complained of neck pain.  In this regard, the 
Board observes that when the Veteran filed his claim for service 
connection for a right elbow disability in February 2006, he did 
not claim service connection for neck pain, even though he now 
asserts that he incurred a neck disability in the same Humvee 
accident in which he injured his right elbow.  

The Board also notes that the Veteran's statements regarding the 
Humvee accident have been inconsistent through the years, as he 
has previously stated that he hit his head against a window, and 
most recently stated that he hit it against the ceiling of the 
vehicle, and as he has provided differing dates for the accident 
in various statements (i.e., September 2004, November 2004).  He 
has also made conflicting statements about whether or not he 
sought medical treatment after the accident. These 
inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).  

The post-service medical evidence does not reflect complaints or 
treatment related to a neck/cervical spine disability during 
service or for three years following active service.  This is in 
contrast to his prompt reporting of a right elbow disability 
during service in 2005 and 2006, and his complaints of right 
elbow symptoms during his initial VA outpatient treatment visit 
in January 2006.  The Board emphasizes the multi-year gap between 
discharge from active duty service (2005) and initial reported 
symptoms related to a neck disability in 2008.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  The 
Veteran sought medical treatment for a right elbow disability and 
for a skin rash beginning in January 2006.  Significantly, during 
that treatment, when he specifically complained of other 
problems, he never reported complaints related to the neck.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found 
in medical records when medical treatment was being rendered may 
be afforded greater probative value; statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).  

The Veteran did not assert that symptoms of his neck/cervical 
spine disability began in service until he filed his August 2007 
VA disability compensation claim.  Such statements made for VA 
disability compensation purposes are of lesser probative value 
than his previous more contemporaneous in-service histories and 
his previous statements made for treatment purposes.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider whether 
self-interest may be a factor in making such statements).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings during service, 
the absence of complaints or treatment of a neck disability for 
years after service, and his August 2007 statement to the effect 
that he "now" had neck pain.  For these reasons, the Board 
finds that the weight of the lay and medical evidence is against 
a finding of continuity of symptoms since service separation. 

As the Veteran's separation documents list his receipt of the 
combat infantryman badge and his service in Afghanistan, 
consideration has been given to the applicability of 38 U.S.C.A. 
§ 1154(b), which states that for any veteran who has engaged in 
combat with the enemy in active service during a period of war, 
satisfactory lay or other evidence that an injury or disease was 
incurred or aggravated in combat will be accepted as sufficient 
proof of service connection if the evidence is consistent with 
the circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation. 38 U.S.C.A. § 1154(b) (West 2002) (emphasis added).  
However, in the current case, the Veteran has not claimed that 
his current disabilities were incurred or aggravated in combat 
with the enemy.  Regardless, the Board notes that section 1154(b) 
only serves to lighten the evidentiary requirement for showing 
service incurrence of an injury or disease; it does not lighten 
the evidentiary requirements for competent evidence demonstrating 
present disability or a nexus between present disability and some 
remote injury or disease of active service.  See Cohen (Douglas) 
v. Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 1154(b) 
provides a factual basis upon which a determination can be made 
that a particular disease or injury was incurred or aggravated in 
service but not a basis to link etiologically the condition in 
service to the current condition").  Thus, in the absence of 
competent medical evidence linking his currently claimed cervical 
spine disability to service, there is no basis on which service 
connection can be established.

The Board acknowledges the Veteran's own contentions with regard 
to his belief that his current chronic cervical spine disability 
is etiologically related to his military service.  As a 
layperson, the Veteran is not competent to offer an opinion that 
requires specialized training, such as the clinical etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  The 
relevance of lay evidence is not limited to the third situation, 
but extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact issue.

The Board finds that the Veteran is competent to present 
testimony regarding the details of his service and his 
recollections concerning neck symptoms.  However, the Veteran is 
not competent to establish a specialized medical determination 
such as the specific etiology of his current chronic cervical 
spine disability.

The Board acknowledges the lay testimony, from the Veteran and 
from his spouse, concerning symptoms of spine difficulty from the 
time of the Veteran's military service through the present.  
However, these lay statements and recollections must be 
considered together with the contemporaneous and detailed 
quantitative evaluations in the record from during service and 
following service.  The quantitative evaluations, as discussed 
above, show that the Veteran did not have a cervical spine 
disability at the time of his separation from service or for 
several years after separation from service; the lay evidence 
does not persuasively contradict the quantitative professional 
evaluations of record in this regard.  

As discussed above, the Veteran was provided with a VA 
examination in which the examiner provided a medical nexus 
opinion.  This medical report is of highest probative value.  In 
the September 2009 evaluation, the examiner had the benefit of 
reviewing the Veteran's claims file and thus had knowledge of a 
longitudinal review of the case.  In addition, the examiner had 
the benefit of the Veteran's current reported history and 
complaints in conjunction with medical findings on examination.  
When providing a nexus opinion, the examiner discussed the 
various pieces of evidence and contentions.  Moreover, rationale 
was provided with the nexus conclusions.  All told, this report 
constitutes highly probative evidence.  The VA examiner, however, 
concluded that there is not a relationship between the current 
neck disability and an incident in service. With consideration of 
all the evidence, the most probative etiology opinion of record 
concludes that the Veteran's current chronic neck disorder is not 
linked to his military service.

As discussed above, the Board finds that the most probative 
evidence demonstrates that the Veteran's cervical spine disorder 
is not attributable to his military service.  Even considering 
the Veteran's lay testimony with regard to the matters it is 
competent to address, the most probative evidence weighs against 
the claim of entitlement to service connection.  Competent 
medical evidence is required to establish an etiological nexus 
between this claimed disability on appeal and military service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to provide 
a diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).   In this case, the Board finds that the 
preponderance of the probative evidence of record weighs against 
finding any such nexus for the issue denied in this appeal.

In sum, the Board finds that the preponderance of the evidence 
indicates that a neck/cervical spine disability was not shown in 
service or for years thereafter, and has not been shown by 
competent and probative medical evidence to be etiologically 
related to his active service.  As the preponderance of the 
evidence is against the claim for service connection for a 
cervical spine disability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a cervical spine disability is denied.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim for service connection for a skin disorder other 
than tinea corporis and tinea unguium.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

The Veteran initially claimed service connection for a body rash 
from his neck down his entire body.  Subsequent VA medical 
records reflect diagnoses for a variety of skin disorders.

In a June 2008 rating decision, the RO granted service connection 
for tinea corporis (fungal infection of the body) and tinea 
unguium (fungal infection of the nails).  Hence, the Veteran's 
current appeal for service connection for a skin disorder 
necessarily relates to other skin conditions.  In this regard, 
the Board notes that the evaluation of the same manifestation 
under different diagnoses is to be avoided.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14.

The Veteran has testified that his feet have sweated excessively 
since August 2004, during service in Afghanistan, and that he has 
constant pain and skin peeling of the feet, as well as an 
unpleasant odor.  Post-service medical records reflect diagnoses 
for multiple skin disorders, including eczema, tinea, 
folliculitis, and bromhidrosis.  At his May 2010 hearing, 
statements by the Veteran and his representative regarding his 
claimed skin disorder pertained mostly to hyperhidrosis and 
bromhidrosis of the feet.

A February 2006 VA dermatology consult reflects that the Veteran 
had eczematous erythematous follicular eruption of the thighs, 
and erythema of the groin and soles of the feet.  The examiner 
diagnosed seborrheic dermatitis of the scalp and sternum, contact 
irritation from a topical medicine which was to be discontinued, 
contact dermatitis of the hands from occupational irritation by 
chemicals, tinea unguium of the toenails, possible tinea cruris 
of the groin, and bromhidrosis of the feet.  Subsequent 
dermatology records reflect ongoing treatment for hyperhidrosis.

A VA examination was performed in July 2007, and the examiner 
diagnosed three skin disorders:  tinea unguium, tinea corporis, 
and hyperhidrosis of the feet.  He did not provide an opinion as 
to the etiology of any current skin disorder.  As such, the Board 
finds that the July 2007 examination report is inadequate, and 
that a remand is also required to obtain a clarifying medical 
opinion as to the etiology of any current skin disorder other 
than tinea corporis and tinea unguium.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Lathan v. Brown, 7 
Vet. App. 359 (1995). 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers who have treated him 
for a skin disorder since 2009.  After 
securing any necessary releases, obtain any 
records which are not duplicates of those in 
the claims file.

2.  The RO/AMC should arrange for a VA 
examination of the Veteran to determine the 
etiology and date of onset of any current 
skin disorder (other than tinea corporis and 
tinea unguium).  All indicated studies should 
be performed, and the claims folder must be 
made available to the examiner for review 
prior to the examination.

Based on the examination of the Veteran and 
review of the record, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that any current skin 
disorder had its onset in service or is 
causally related to service.

The rationale for any opinion expressed 
should be provided in the examination report.

3.  Thereafter, readjudicate the claim for 
service connection.  If the claim remains 
denied, the Veteran and his representative 
should be issued a supplemental statement of 
the case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


